Citation Nr: 0639829	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active service from October 1950 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision by the RO in Manchester, New 
Hampshire.

In February 2006, the veteran and his spouse testified before 
the undersigned Veterans Law Judge (VLJ) using video-
conferencing technology.


FINDING OF FACT 

It is just as likely as not the veteran has PTSD from 
stressors he experienced in combat during the Korean 
Conflict.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  



The Board is granting the veteran's PTSD claim, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Pertinent Laws and Regulations
Service Connection - In General

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service Connection - PTSD

In order for service connection to be awarded for PTSD, in 
particular, there are three requirements:  (1) a current 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) medical evidence of a nexus 
between current symptomatology and the claimed stressor in 
service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  
38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during service 
- which, as mentioned, is an essential element in 
solidifying a claim for service connection for PTSD.  6 Vet. 
App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" 
is made, in part, by considering military citations that 
expressly denote as much.   Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty (MOS) to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."   Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Analysis

Concerning this specific claim at issue, there is of record a 
medical diagnosis of PTSD and this condition has been 
etiologically linked to the veteran's military service.  The 
post-service medical evidence reveals that he was diagnosed 
with PTSD in 2003.  At that time he presented at the VA Vet 
Center and described reoccurring, painful memories of combat 
in Korea.  During his active duty he was involved in the 
invasion of Pusan and his primary military occupational 
specialty was wireman.  He was responsible for placing and 
connecting wires from the rear to the front lines.  He 
reported continual exposure to enemy fire and attacks.  He 
also noted that the unit he was assigned to was responsible 
for capturing and guarding enemy prisoners.  In terms of 
traumatic events, he recalled an incident where a vehicle hit 
a land mine and caused him to lose consciousness.  He 
remembered blood on his face, being confused and subsequently 
treated at a MASH unit.  He also reported that he frequently 
saw dead bodies in the rivers and streams and he heard 
screams of those who were wounded.  His diagnosis was PTSD, 
chronic and delayed.  The criterion of a current diagnosis of 
PTSD is clearly met and since this diagnosis was based on his 
only reported stressors which were related to his combat 
experiences in Korea, elements (1) and (2) have been 
satisfied.

So the determinative issue is whether there is credible 
supporting evidence that the veteran's claimed stressors in 
service actually occurred - keeping in mind that this burden 
of proof in establishing the occurrence of these purported 
stressors is considerably less if, as here, they involve 
combat.

As evidenced by the veteran's discharge papers, he served in 
Korea from May 7, 1951 to April 10, 1952.  The papers further 
note he participated in operations against enemy forces in 
South and Central Korea.  He received the Korean Service 
Medal with one star and the UN ribbon.  He served as a 
wireman.  Given the above information, especially in light of 
the fact that his personnel papers note he participated in 
operations against enemy forces in Korea, he is considered a 
combat veteran.  Accordingly, his lay testimony by itself may 
be sufficient to establish the occurrence of any claimed 
stressors, provided they are consistent with the 
circumstances and conditions of his service.

The Board finds that the veteran has reported numerous 
stressors which are consistent with the circumstances and 
conditions of his service in Korea.  Throughout the pendency 
of his appeal, to include his testimony at the February 2006 
videoconference hearing, he has noted his stressors to be the 
following:  his unit was responsible for capturing the enemy; 
he was exposed to daily fire; he experienced an incident 
whereby a plane mistakenly thought his unit was the enemy and 
dropped four bombs while he hid in a foxhole; he was 
transported randomly to Seoul, Korea and was exposed to 
sporadic rifle fire while there; he was involved in an 
accident whereby he was riding in a vehicle that hit a land 
mine and he was knocked unconscious but recalled awaking and 
seeing blood; he recalled hearing his friend (whose name he 
could not recall) scream and when he looked over he noticed 
that his friends body was twisted; he witnessed numerous dead 
bodies; and he worked closely on the front lines.  These 
stressors are deemed credible and, inasmuch as they are 
entirely consistent with the circumstances of the veteran's 
service, they are deemed confirmed.

In an initial attempt to verify the veteran's alleged 
stressors, the RO submitted a request in July 2004 to the 
Commandant of the Marine Corps.  In a subsequent response it 
noted that a search was conducted of the unit diaries for the 
Signal Company, 1st Signal Battalion, 1st Marine Division, for 
June through August 1951 and there were no entries showing 
any Marines as having been wounded or killed during that time 
frame.  The response further indicated that without knowing 
the exact unit to which dead or injured Marines were 
assigned, further research could not be conducted.    

Unfortunately, the report of the Commandant of the Marine 
Corps could not verify the veteran's individual exposure to 
the specific stressors he mentioned.  However, all things 
considered, and resolving all reasonable doubt in his favor, 
because the Board has found that he has combat status and has 
claimed combat-related stressors, specific credible 
supporting evidence of those stressors is not required.  
Moreover, as explained earlier, the veteran has provided 
stressors that are entirely consistent with the circumstances 
of his service.

The United States Court of Appeal for Veterans Claims (Court) 
has issued several decisions that have expanded the 
understanding of what constitutes credible supporting 
evidence of a claimed stressor.  The Court has held that 
there is no need to verify every detail of a claimed stressor 
and that evidence of a stressor affecting a veteran's unit in 
service implied the veteran's involvement in those events.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The Court 
has since clarified that it is error for the Board to require 
confirmation of a veteran's personal participation in 
stressors affecting the veteran's unit.  Sizemore v. 
Principi, 18 Vet. App. 264, 270 (2004); Pentacost v. 
Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002).  In 
Sizemore the Court held that that a veteran could be 
considered to have engaged in combat even though his unit did 
not receive incoming enemy fire.

Given these precedents, and the fact that there is 
confirmation that the veteran engaged in operations against 
enemy forces in South and Central Korea, the Board resolves 
reasonable doubt and concludes that he engaged in combat.  
Because he is claiming combat-related stressors, specific 
credible supporting evidence of those stressors is not 
required.  Therefore the third element for a successful PTSD 
claim has been satisfied.  

All three of the elements for the grant of service connection 
for PTSD are met.  Service connection for PTSD is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


